Citation Nr: 0014470	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-10 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1972 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
disability rating from 10 percent to 20 percent for service-
connected lumbosacral strain.


REMAND

The veteran contends that he should be assigned a disability 
rating in excess of 20 percent for his service-connected 
lumbosacral strain.  As this appeal arises from a claim for 
an increased disability rating, it is well grounded under 38 
U.S.C.A. § 5107(a).  Therefore, VA has a duty to assist the 
veteran in developing his claim.  See 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  

A review of the claims file, including the transcript of the 
January 1999 RO hearing, indicates that the RO intended to 
afford the veteran a new VA examination to evaluate his 
service-connected lumbosacral strain disability.  Indeed, the 
record shows that the veteran was scheduled for such a VA 
examination in March 1999, but it was noted that the veteran 
failed to show up for the examination.  As such, the RO 
rendered a decision based on the evidence of record.  

However, the record also shows that the veteran's address had 
changed some time in early to mid-1999.  Therefore, as it is 
unclear to the Board whether the veteran received timely 
notice of the date for which he was to report for his VA 
examination due to the fact that he changed his address, the 
Board finds that remedial action is necessary to afford the 
veteran every consideration with respect to his claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted at 
his current address and be scheduled for 
a comprehensive VA orthopedic examination 
to evaluate the severity of his service-
connected lumbosacral strain disability.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination.  All 
tests and studies deemed necessary should 
be accomplished, and all relevant 
findings should be reported so as to 
allow for application of pertinent rating 
criteria.  The examiner should clearly 
report all impairment due to such 
disability, as well as any additional 
functional loss due to pain, weakness, 
fatigue and incoordination, including 
during flare-ups. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  


The purpose of this remand is to ensure that an adequate 
medical record has been developed for appellate review, and 
to afford the veteran due process.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




